                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

SHAWN CANADA,                                     Case No. 19-CV-0764 (JRT/SER)

                    Plaintiff,

v.                                                          ORDER

PAUL SNELL,
ROGER CARR,
MATHIAS ANTONY, and
KEITH ELLISON,

                    Defendant.


      Shawn Canada, 1706 University Ave West, St. Paul, MN 55104, pro se
      petitioner.

      Matthew Frank, MINNESOTA ATTORNEY GENERAL'S OFFICE,
      445 Minnesota Street, Suite 1800, St Paul, MN 55101-2134, for
      respondents.

      United States Magistrate Judge Steven E. Rau filed the Report and

Recommendation on May 15, 2019 [ECF No. 16]. No objections have been filed to the

Report and Recommendation in the time period permitted.          Accordingly, IT IS

HEREBY ORDERED that:

      1. Shawn Canada’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus

         by a Person in State Custody [ECF No. 1] is DISMISSED without prejudice

         for failure to exhaust state remedies;

      2. A certificate of appealability will NOT BE GRANTED;
      3. Canada’s Application to Proceed In Forma Pauperis [ECF No. 2] is DENIED

         as moot;

      4. Canada’s Motion to Stand Trial [ECF No. 4] is DENIED as moot;

      5. Canada’s Motion to Restructure Conditions [ECF No. 6] is DENIED as moot;

      6. Canada’s Motion to Add Defendants and Restructure Conditions [ECF No. 10]

         is DENIED as moot; and

      7. Canada’s Motion for Jury Trial and Immediate Release [ECF No. 13] is

         DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 13, 2019
at Minneapolis, Minnesota
                                                   s/John R. Tunheim
                                                   JOHN R. TUNHEIM
                                                   Chief Judge
                                                   United States District Court




                                         2
